Citation Nr: 0837886	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2006, the veteran and his wife testified at a local 
RO hearing before a Veterans Law Judge (VLJ) sitting at 
Houston, Texas.  A transcript of that proceeding is of 
record.  

A March 2007 Board decision found that new and material 
evidence had been submitted to reopen claims for service 
connection for hearing loss, tinnitus, a bilateral knee 
disorder, and a bilateral ankle disorder since a prior RO 
denial in June 2000 but de novo adjudication was deferred 
pending remand of those claims for further development.  

An October 2007 rating decision granted service connection 
for bilateral hearing loss and for tinnitus and assigned 
initial disability ratings, respectively, of 40 percent and 
10 percent, from April 24, 2003 (date of receipt of the 
application to reopen those claims).  These awards of service 
connection are a complete grant of the benefits sought and, 
thus, those matters are no longer in appellate status. 

In September 2008, the veteran was informed that the VLJ that 
presided over his August 2006 hearing was no longer at the 
Board, and he had a right to another hearing conducted by a 
VLJ who would ultimately decide his appeal.  The letter 
explained that if the veteran did not respond within 30 days, 
the Board would assume he did not want another hearing.  The 
veteran did not respond.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the present case, the Board finds that a remand is 
required before the claims may be finally adjudicated, for 
the reasons set forth below.

It is unclear when the case was recertified to the Board.  
However, the veteran submitted additional evidence which was 
received in June 2008 that has not been considered and 
addressed by the RO.  The veteran has not waived initial RO 
consideration of this evidence.  Accordingly, the RO must be 
afforded the opportunity to review such evidence and 
readjudicate the claims.  

Additionally, the Board notes that the veteran's service 
treatment records are not associated with the claims file.  
The March 2007 remand requested, in part, that the RO conduct 
a search for morning reports for C Battery, 319th Field 
Artillery Battalion, 82nd Airborne Division, at Ft Benning, 
Georgia, for the time period February 1953 to August 1953.  
An October 2007 supplemental statement of the case reflects 
that there was a negative response for such morning reports.  
The original statement of the case of April 2005 notes that 
efforts to obtain service treatment records were unsuccessful 
and that the National Personnel Records Center had indicated 
that the veteran's service treatment records may have been 
destroyed in a fire. 

However, the RO has not yet made the customary administrative 
finding that all steps have been taken to locate and obtain 
the veteran's service treatment records and has not 
determined that either the records do not exist or that 
further attempts would be futile.  Therefore, such a finding 
should be made, reduced to writing, and added to the claims 
file. 

The Board further notes that the claims file contains several 
opinions addressing the etiology of the claimed knee and 
ankle disorders.  One such opinion was offered by a VA 
examiner in June 2007 in the absence of service treatment 
records.  Therefore, if the service treatment records, or 
other in-service documentation is obtained, then another 
opinion should be requested.

Additionally, the evidence of record includes a private 
hospitalization report dated in October 1987, which 
references a work-related injury to the right knee that was 
sustained the previous month.  It is unclear whether any 
Workman's Compensation claim was made in conjunction with 
that injury, and thus clarification of this point is in 
order.  If such a claim was made, those records should be 
obtained.


Accordingly, the case is REMANDED for the following action:

1. The RO should make an administrative 
determination outlining all steps taken to 
locate and obtain the veteran's service 
treatment records and stating either that 
the records do not exist or that any 
further attempts to obtain them would be 
futile.  

2.  Ask the veteran to clarify whether all 
private clinical records concerning 
disability of the knee and ankles are now 
on file.  With respect to any such records 
that are not on file, request that he 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider since military service.  

This should include the authorization 
forms for obtaining all clinical records 
from Dr. Rutledge and Dr. Figari, who 
rendered favorable medical opinions.   
 
Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2007).   

3. The veteran should be requested to 
provide as much identifying information as 
possible concerning any Workman's 
Compensation claims for disability of the 
knees or ankles that he has filed since 
service discharge in December 1955, to 
include any claim filed for a job-related 
knee injury in approximately September 
1987.  This should include the claim 
number or other identifying information as 
to that claim as well as all clinical 
sources involved in treatment or 
evaluation relevant to either such injury 
or such claim.  Obtain any Workman's 
Compensation decision and all associated 
records.   

4. If and only if service treatment 
records are obtained, schedule a VA 
examination to determine whether it is as 
likely as not that any current disability 
of either knee or either ankle is related 
to service.  The claims folder should be 
made available to the examiner for review. 

If disability of either knee or either 
ankle is found, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the current 
condition(s) is related to the veteran's 
alleged inservice trauma from a parachute 
jump, which he testified occurred during 
service.  

The examiner should comment on the 
clinical significance of the current 
severity of any disability, including 
arthritis, in either knee or either ankle 
and the significance, if any, of the 
veteran's postservice knee injuries.  Also 
comment on the VA June 2007 finding of a 
deformity of the left patella where the 
bone appeared osteopenic while might be 
related to either prior surgery or old 
trauma.  

Also, since the VA X-rays in June 2007 did 
not find arthritis in the left ankle but 
Dr. Figari reported in August 2006 that X-
rays revealed arthritis in both ankles, it 
should be clarified whether the veteran in 
fact has arthritis in the left ankle.  If 
necessary, additional radiological studies 
should be carried out for this purpose.  

Also in formulating the medical opinion, 
the examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state. 

5. After the requested development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

